DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.

Response to Amendment
	The Amendment filed April 25, 2022 has been entered. Claims 1-9 remain pending in the application. Claims 10-20 have been cancelled. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Final Office Action mailed January 24, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Reasons for Allowance
Claims 1-9 are allowed.
The following is the examiner’s statement of reasons for allowance:
The above recited limitations are supported by the specification as originally filed at least at paragraphs [0044]-[0045] and Fig. 4. 
The examiner agrees with the statements made on pages 7-8 of the Remarks, filed January 24, 2022, and adopts this reasoning. The prior art of Litvak et al. (US 2014/0266816), Yap et al. (US 2017/0285960), and Sim et al. (US 10,241,938) when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. Specifically, the prior art, alone or in combination, does not disclose “a read pointer writing circuit configured to receive the hash value from the hash calculator, and write the read pointer of the input data string to an address designated by the hash value calculated based on the input data string in the read pointer table after the memory controller receives the input data string; a read pointer reading circuit configured to execute reading of the read pointer from the read pointer table using the hash value; an address delay circuit configured to: receive the hash value from the hash calculator, delay the hash value, and transmit the hash value to the read pointer reading circuit such that the writing of the read pointer writing circuit based on the hash value is executed before the reading of the read pointer reading circuit based on the hash value” in combination with the other recited limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed April 25, 2022, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137